Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-4, 7-16, 18-23 are currently pending and presented for examination on the merits. 
	Claims 1-3 and 21-22 are amended.
	Claims 5-6 and 17 are cancelled. 
Objections/Rejections Withdrawn
Objections
	The objections to typographical error are withdrawn in view of amendment in the claims 1, 3, 21, and 22. 
Rejections
	The rejection under 35 U.S.C. 103 is withdrawn because Applicant’s argument is persuasive. 
	The rejection under Double Patenting is withdrawn because Applicant’s argument is persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is Skoulidis et al (IDS 01/18/2022, NPL29). Skoulidis et al teaches a method of treating a patient with non-small cell lung cancer (NSCLC), that is wild type STK11, with a PD-1 inhibitor and demonstrating that it is an improved treatment over treating a patient with NSCLC that is a mutated STK11 with a PD-1 inhibitor. However, the prior art does not teach the patients being treated having mutated marker genes PTPRD, CUBN, or a combination thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 7-16, and 18-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642